                   IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

STEPHEN SEYMOUR,                             )
                                             )
        Plaintiff,                           )
                                             )      Civil Action No. 3:16-cv-03039
v.                                           )
                                             )      Trial Judge Richardson
LQ MANAGEMENT, LLC, et al.,                  )      Magistrate Judge Newbern
                                             )
        Defendants.                          )


JOINT STIPULATION OF DISMISSALWITH PREJUDICE AS TO ALL DEFENDANTS


        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Plaintiff dismisses with prejudice all

claims raised by the Plaintiff against all Defendants in the above-styled case. The costs of these

proceedings shall be taxed equally between Plaintiff and Defendants, for which execution may

issue, if necessary.


                                                    Respectfully submitted,

                                                    WILLIAM B. HICKY, ATTORNEY AT LAW


                                                    /s/ William B. Hicky
                                                    William B. Hicky (BPR No. 25452)
                                                    Two American Center
                                                    3102 West End Avenue, Suite 400
                                                    Nashville, TN 37203
                                                    E-mail:        will@hickylaw.com

                                                    LEWIS LAW GROUP


                                                    /s/ George Lewis
                                                    George L. Lewis (GA Bar No. 450377)
                                                    P.O. Box 61509
                                                    Savannah, GA 31420
                                                    E-mail:        george@lewislawgroup.net
                                                    Attorneys for Plaintiff


                                     -1-
     Case 3:16-cv-03039 Document 55 Filed 02/15/19 Page 1 of 2 PageID #: 746
                                                    BAKER, DONELSON

                                                    /s/ Samuel T. Bowman
                                                    Samuel T. Bowman (BPR No. 20657)
                                                    Sarah D. Murray (BPR No. 33454)
                                                    211 Commerce Street, Suite 800
                                                    Nashville, TN 37201
                                                    E-mail:sbowman@bakerdonelson.com
                                                    E-mail:smurray@bakerdonelson.com
                                                    Counsel for Defendants


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically
and has been served upon the following parties in interest via the Court’s ECF system:

Samuel T. Bowman
Sarah D. Murray
BAKER, DONELSON
211 Commerce Street, Suite 800
Nashville, TN 37201
E-mail:       sbowman@bakerdonelson.com
E-mail:       smurray@bakerdonelson.com
Counsel for Defendants

this, the 15th day of February, 2019.

                                                    /s/William B. Hicky
                                                    William B. Hicky




                                    -2-
    Case 3:16-cv-03039 Document 55 Filed 02/15/19 Page 2 of 2 PageID #: 747
